            Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 1 of 18




                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 KHALID AND NATALIE’S SERVICE INC. COMPLAINT     2:20-cv-968
 d/b/a CAFÉ FIFTH AVENUE,
                                   JURY TRIAL DEMANDED
        Plaintiff,

                v.

 HOSPITALITY INSURANCE COMPANY,

        Defendant.


       Plaintiff, Khalid and Natalie’s Service Inc. d/b/a Café Fifth Avenue (“Plaintiff” or “Café

Fifth Ave.”) brings this Complaint against Defendant, Hospitality Insurance Company

(“Hospitality” or “Defendant”) and alleges as follows:

                                    NATURE OF THE CASE

       1.      This is a civil action seeking declaratory relief arising from Plaintiff’s contract of

insurance with Defendant.

       2.      In light of the Coronavirus global pandemic and state and local orders mandating

that all non-essential in-store businesses must shut down, and the suffering of physical harm and

impact and damages, within Plaintiff’s business premises and/or within the immediate area

surrounding and outside its business premises, Plaintiff shut the doors of his business to customers

on or around March 13, 2020.

       3.      Plaintiff’s insurance policy provides coverage for all non-excluded business losses

and thus provides coverage here.

       4.      As a result, Plaintiff is entitled to declaratory relief that its business is covered for

all business losses that have been suffered and sustained, which losses are in an amount greater

than $150,000.00.

                                                  1
              Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 2 of 18




                                          JURISDICTION

         5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 because there is complete diversity of citizenship between Plaintiff and Defendant. Plaintiff

is a restaurant in Pennsylvania and a citizen of Pennsylvania. Defendant is a Massachusetts

corporation with its principal place of business in Massachusetts. Further, Plaintiff has suffered

business losses in an amount greater than $150,000.00. The amount in controversy necessary for

diversity jurisdiction over a declaratory judgment action is measured by the value of those business

losses. Id. § 1332(a).

         6.      This Court has personal jurisdiction over Defendant, Hospitality. At all relevant

times Defendant has engaged in substantial business activities in Commonwealth of Pennsylvania.

At all relevant times Defendant transacted, solicited, and conducted business in Pennsylvania

through its employees, agents, and/or sales representatives, and derived substantial revenue from

such business in Pennsylvania. Defendant purposefully availed itself of personal jurisdiction in

Pennsylvania because it contracted to provide insurance to Plaintiff in Pennsylvania which is the

subject of this case.

         7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(c) because Defendant is

a corporation that has substantial, systematic, and continuous contacts in Pennsylvania and within

the Western District of Pennsylvania. Further, the insurance sold to Plaintiff which is the subject of

this case was sold in the Western District of Pennsylvania.

         8.      The acts and/or omissions complained of took place, in whole or in part, within the

venue of this Court.

                                              PARTIES

         9.      At all relevant times, Plaintiff was authorized to do business and was doing business

in the Commonwealth of Pennsylvania, in Allegheny County. Plaintiff operates, manages and owns

                                                   2
           Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 3 of 18




a restaurant at 818 Fifth Avenue, Pittsburgh, PA 15219 (“Insured Property”). Plaintiff is a citizen

of Pennsylvania.

        10.     Defendant, Hospitality is an insurance carrier who provides business interruption

insurance to Plaintiff. Hospitality is headquartered at 106 Southville Road, Southborough, MA

01772. Hospitality is a citizen of Massachusetts.

        11.     At all relevant times, Defendant is a corporation doing business in the

Commonwealth of Pennsylvania. Defendant issued an insurance policy with Policy Number

37005370CP to Plaintiff for the period March 1, 2020 to March 1, 2021. See Policy Declaration,

attached hereto as Exhibit 1. Defendant transacts the business of insurance in the Commonwealth

of Pennsylvania and within the County of Allegheny, and the basis of this suit arises out of such

conduct.

                                   FACTUAL BACKGROUND

   I.   Insurance Coverage

        12.     Defendant entered into a contract of insurance with Plaintiff, whereby Plaintiff

agreed to make payments to Defendant in exchange for Defendant’ promise to indemnify Plaintiff

for losses including, but not limited to, business income losses at Plaintiff’s Insured Property.

        13.     The Insured Property is covered under a policy issued by Defendant. See Ex. 1

(hereinafter “Policy”).

        14.     The Policy provides, among other things property, business personal property,

business income and extra expense, contamination coverage, and additional coverages.

        15.     Plaintiff faithfully paid policy premiums to Defendant, specifically to provide,

among other things, additional coverages in the event of business interruption or closures for a

variety of reasons, including by order of Civil Authority.



                                                    3
            Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 4 of 18




       16.     Under the Policy, business interruption insurance coverage is extended to apply to,

inter alia, the actual loss of business income sustained, and the actual, necessary and reasonable

extra expenses incurred.

       17.     The Policy is an all-risk policy, insofar as it provides that covered causes of loss

under the policy means direct physical loss or direct physical damage unless the loss is specifically

excluded or limited in the Policy.

       18.     An all-risk policy such as that purchased by Plaintiff is one that protects against

catastrophic events, such as the one occurring now, globally, involving the COVID-19 Pandemic

that has resulted in the widespread, omnipresent and persistent presence of COVID-19 in and

around Plaintiff’s Insured Property, including adjacent properties.

       19.     Plaintiff’s all-risk policy includes coverage for business interruption, which is

standard in most all-risk commercial property insurance policies, along with coverage for extended

expenses.

       20.     Plaintiff purchased the aforementioned Policy expecting to be insured against

losses, including, but not limited to, business income losses at the restaurant.

       21.     Plaintiff purchased, among other coverages, business interruption coverage for

closure by Order of Civil Authority.

       22.     Based upon information and belief, the Policy provided by Defendant included

language that is essentially standardized language adopted from and/or developed by the ISO

(“Insurance Service Office”). The ISO, founded in 1971, provides a broad range of services to the

property and casualty insurance industry. In addition to form policies, ISO collects and manages

databases containing large amounts of statistical, actuarial, underwriting, and claims information,

fraud-identification tools, and other technical services. ISO describes itself as follows: “ISO



                                                  4
           Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 5 of 18




provides advisory services and information to many insurance companies. … ISO develops and

publishes policy language that many insurance companies use as the basis for their products.” ISO

General Questions, Verisk, https://www.verisk.com/insurance/about/faq/ (last visited June 5,

2020);         see     also       Insurance           Services     Office      (ISO),       Verisk,

https://www.verisk.com/insurance/brands/iso/ (last visited June 5, 2020).

         23.    The language in the Policy is language that is “adhesionary” in that Plaintiff was

not a participant in negotiating or drafting its content and provisions.

         24.    Plaintiff was not a participant in negotiating or drafting the Policy’s content and

provisions. Plaintiff possessed no leverage or bargaining power to alter or negotiate the terms of

the Policy, and more particularly, Plaintiff had no ability to alter, change or modify standardized

language derived from the ISO format.

         25.    Upon information and belief, the Virus Exclusion in the Policy was never intended

by the ISO nor Defendant to pertain to a situation like the present global Pandemic of the

Coronavirus and therefore does not apply to exclude coverage in this matter.

         26.    Upon information and belief, the Virus Exclusion in the policy was developed by

the ISO in response to the SARS situation that occurred in or around 2005-2006, which was not a

Pandemic and not a global Pandemic as is the present COVID-19 Pandemic situation, and therefore

was never intended to exclude coverage for a circumstance as presented in this matter.

         27.    Further, the Virus Exclusion was first permitted by state insurance departments due

to misleading and fraudulent statements by the ISO that property insurance policies do not and

were not intended to cover losses caused by viruses, and so the Virus Exclusion offers mere

clarification of existing law. To the contrary, before the ISO made such baseless assertions, courts

considered contamination by a virus to be physical damage. Defendant’s use of the Virus



                                                  5
             Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 6 of 18




Exclusion to deny coverage here shows that the Virus Exclusion was fraudulently adopted,

adhesionary, and unconscionable. See https://www.propertycasualty360.com/2020/04/07/here-

we-go-again-virus-exclusion-for-covid-19-and-insurers/ (last visited June 12, 2020).

        28.     The Virus Exclusion applies only to “loss or damage caused by or resulting from

any virus, bacterium or other microorganism that induces or is capable of inducing physical

distress, illness or disease.”

        29.     Plaintiff purchased the Policy with an expectation that it was purchasing a policy

that would provide coverage in the event of business interruption and extended expenses, such as

that suffered by Plaintiff as a result of COVID-19.

        30.     At no time had Defendant, or its agents, notified Plaintiff that the coverage that

Plaintiff had purchased pursuant to an all-risk policy that included business interruption coverage,

had exclusions and provisions that purportedly undermined the very purpose of the coverage, of

providing benefits in the occurrence of business interruption and incurring extended expenses.

        31.     The purported exclusions of the Policy that Defendant have or is expected to raise

in defense of Plaintiff’s claim under the Civil Authority coverage of the Policy are contradictory

to the provision of Civil Authority Order coverage and violates public policy of the

Commonwealth of Pennsylvania as a contract of adhesion and hence not enforceable against

Plaintiff.

        32.     Access to Plaintiff’s business was prohibited by Civil Authority Orders and the

 Policy provides for coverage for actual loss of business sustained and actual expenses incurred as

 a covered loss caused by the prohibitions of the Civil Authority Orders in the area of Plaintiff’s

 Insured Property.




                                                 6
          Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 7 of 18




       33.     The reasonable expectations of Plaintiff was that the business interruption coverage

included coverage when a civil authority forced closure of the business for an issue of public

safety in the immediate area surrounding the Insured Property.

       34.     The Policy does not exclude the losses suffered by Plaintiff and therefore, the

Policy does provide coverage for the losses incurred by Plaintiff.

       35.     Plaintiff suffered direct physical loss or damage within the definitions of the Policy

as loss of use of property, as here, constitutes loss or damage.

       36.     The virus and bacterium exclusions do not apply because Plaintiff’s losses were not

solely caused by a virus, bacterium or other microorganism. Instead, Plaintiff’s losses were caused

by the entry of Civil Authority Order, particularly those by Governor Wolf and by the Pennsylvania

Department of Health, to mitigate the spread of COVID-19.

       37.     The Civil Authority Order prohibited access to Plaintiff and the other Class

members’ Covered Property, and the area immediately surrounding Covered Property, in response

to dangerous physical conditions described above resulting from COVID-19.

       38.     As a result of the presence of COVID-19 and the Civil Authority Order, Plaintiff

and the other Class members lost Business Income and incurred Extra Expense.

       39.     Based on information and belief, Defendant have accepted the policy premiums

with no intention of providing any coverage for business losses or the Civil Authority extension

due to a loss and shutdown from a virus pandemic. Plaintiff contacted its insurance agent about

making a claim under the policy and was told that Defendant would reject the claim.

 II.   The Coronavirus Pandemic

       40.     The scientific community, and those personally affected by the virus, recognize

COVID-19 as a cause of real physical loss and damage. It is clear that contamination of the Insured



                                                 7
             Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 8 of 18




Property would be a direct physical loss requiring remediation to clean the surfaces of the offices

and retail store constituting the Insured Property.

       41.      The virus that causes COVID-19 remains stable and transmittable in aerosols for

up to three hours, up to four hours on copper, up to 24 hours on cardboard and up to two to three

days on plastic and stainless steel. See https://www.nih.gov/news-events/news-releases/new-

coronavirus-stable-hours-surfaces (last visited April 9, 2020).

       42.      The CDC has issued a guidance that gatherings of more than 10 people must not

occur. People in congregate environments, which are places where people live, eat, and sleep in

close proximity, face increased danger of contracting COVID-19.

       43.      On March 11, 2020 the World Health Organization (“WHO”) made the assessment

that     COVID-19          shall      be      characterized       as     a      pandemic.        See

https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-

briefing-on-covid-19---11-march-2020.

       44.      The global Coronavirus pandemic is exacerbated by the fact that the deadly virus

physically infects and stays on surfaces of objects or materials, “fomites,” for up to twenty-eight

(28) days.

       45.      A particular challenge with the novel coronavirus is that it is possible for a person

to be infected with COVID-19 but be asymptomatic. Thus, seemingly healthy people unknowingly

spread the virus via speaking, breathing, and touching objects.

       46.      While infected droplets and particles carrying COVID-19 may not be visible to the

naked eye, they are physical objects which travel to other objects and cause harm. Habitable

surfaces on which COVID-19 has been shown to survive include, but are not limited to, stainless

steel, plastic, wood, paper, glass, ceramic, cardboard, and cloth.



                                                  8
          Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 9 of 18




       47.     China, Italy, France, and Spain have implemented the cleaning and fumigating of

public areas prior to allowing them to re-open publicly due to the intrusion of microbials.

       48.     A French Court has determined that business interruption coverage applies to the

COVID-19                            Pandemic.                                                    See

https://www.insurancejournal.com/news/international/2020/05/22/569710.htm

       49.     The determination by a Court of another country that coverage exists is consistent

with public policy that in the presence of a worldwide Pandemic, such as COVID-19, businesses

that possess business interruption insurance coverage should recover their losses from the

insurance carriers.

III.   Civil Authority

       50.     On March 6, 2020, Pennsylvania Governor Tom Wolf issued a Proclamation of

Disaster Emergency, the first formal recognition of an emergency situation in the Commonwealth

as a result of COVID-19. See Exhibit 2.

       51.     On March 19, 2020, Governor Wolf issued an Order requiring all non-life-

sustaining businesses in Commonwealth to cease operations and close all physical locations.

Businesses that were permitted to remain open were required to follow “social distancing practices

and other mitigation measures defined by the Centers for Disease Control.” See Exhibit 3.

       52.     On March 23, 2020, Governor Wolf issued a Stay-at-Home Order for residents of

Philadelphia, Allegheny, Bucks, Chester, Delaware, Monroe, and Montgomery Counties. See

Exhibit 4. On that same date, the Pennsylvania Department of Health issued a similar Order, noting

that “operation of non-life-sustaining businesses present the opportunity for unnecessary

gatherings, personal contact and interaction that will increase the risk of transmission and the risk

of community spread of COVID–19.” See Exhibit 5.



                                                 9
          Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 10 of 18




        53.     On April 1, 2020, Governor Wolf extended the March 23, 2020 Stay-at-Home

Order to the entire Commonwealth of Pennsylvania. See Exhibit 6. On June 5, 2020, restaurants

in Pittsburgh were permitted to operate at 50% of their capacity.

        54.     The Pennsylvania Supreme Court recently clarified the Governor’s Orders and

supported Plaintiff’s position that physical loss and damage exists, resulting in coverage here. See

Friends of DeVito, et. al v. Wolf, No. 68 MM 2020 (Pa. April 13, 2020).

        55.     Further, on April 10, 2020, President Trump seemed to support insurance coverage

for business loss like that suffered by the Plaintiff:

                REPORTER: Mr. President may I ask you about credit and debt as
                well. Many American individuals, families, have had to tap their
                credit cards during this period of time. And businesses have had to
                draw down their credit lines. Are you concerned Mr. President that
                that may hobble the U.S. economy, all of that debt number one? And
                number two, would you suggest to credit card companies to reduce
                their fees during this time?

                PRESIDENT TRUMP: Well it’s something that we’ve already
                suggested, we’re talking to them. Business interruption insurance,
                I’d like to see these insurance companies—you know you have
                people that have paid. When I was in private I had business
                interruption. When my business was interrupted through a hurricane
                or whatever it may be, I’d have business where I had it, I didn’t
                always have it, sometimes I had it, sometimes, I had a lot of different
                companies. But if I had it I’d expect to be paid. You have people. I
                speak mostly to the restaurateurs, where they have a restaurant,
                they’ve been paying for 25, 30, 35 years, business interruption.
                They’ve never needed it. All of a sudden they need it. And I’m very
                good at reading language. I did very well in these subjects, OK. And
                I don’t see the word pandemic mentioned. Now in some cases it is,
                it’s an exclusion. But in a lot of cases I don’t see it. I don’t see it
                referenced. And they don’t want to pay up. I would like to see the
                insurance companies pay if they need to pay, if it’s fair. And they
                know what’s fair, and I know what’s fair, I can tell you very quickly.
                But business interruption insurance, that’s getting a lot money to a
                lot of people. And they’ve been paying for years, sometimes they
                just started paying, but you have people that have never asked for
                business interruption insurance, and they’ve been paying a lot of
                money for a lot of years for the privilege of having it, and then when


                                                  10
            Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 11 of 18




                 they finally need it, the insurance company says ‘we’re not going to
                 give it.’ We can’t let that happen.

https://youtu.be/cMeG5C9TjU (last visited on April 17, 2020) (emphasis added).

         56. The President is articulating a few core points:

                 a. Business interruption is a common type of insurance. It applies to a variety of
                    business establishments.

                 b. Businesses pay in premiums for this coverage and should reasonably expect
                    they’ll receive the benefit of the coverage.

                 c. This pandemic should be covered unless there is a specific exclusion for
                    pandemics.

                 d. If insurers deny coverage, they would be acting in bad faith.

                 e. Public policy considerations support a finding that coverage exists and that a
                    denial of coverage would be in violation of public policy.

         57.     Governor Wolf and Pennsylvania Secretary of Health extended the statewide stay-

at-home orders through Friday, May 8, 2020. See https://www.governor.pa.gov/newsroom/gov-

wolf-sec-of-health-extend-statewide-stay-at-home-order-until-may-8/ (last visited April 22,

2020).

         58.     On June 5, Allegheny County and most of southwestern Pennsylvania moved into

the green phase; however, some restrictions remain in effect, like social distancing and wearing

masks.

         59.     These Orders and proclamations, as they relate to the closure of all “non-life-

sustaining businesses,” evidence an awareness on the part of both state and local governments that

COVID-19 causes damage to property. This is particularly true in places where business is

conducted, such as Plaintiff’s, as the requisite contact and interaction causes a heightened risk of

the property becoming contaminated.




                                                   11
          Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 12 of 18




       60.     Plaintiff did not have the ability or right to ignore these Orders and proclamations

as doing so would expose Plaintiff to fines and sanctions.

       61.     Plaintiff’s adherence to the requirements of these Orders and proclamations was in

furtherance of the protecting the public, the public’s good and supportive of public policy to

attempt to minimize the risk of spread of COVID-19.

IV.    Impact to Plaintiff

       62.     As a result of the Orders referenced herein, Plaintiff was in fact precluded from

keeping its restaurant open to the public.

       63.     As a consequence of the Orders, Plaintiff completely ceased operations and closed

its doors as of the second week of March. The state has permitted Plaintiff’s restaurant to operate

at 50% of its capacity on June 5, 2020.

       64.     Plaintiff could not use its property for its intended purpose. Therefore, the novel

coronavirus has caused “direct physical loss of or damage to” Plaintiff’s property insured under

the policy.

       65.     Plaintiff’s business is highly susceptible to rapid person-to-property transmission

of the virus, and vice-versa, because the activities of the customers and the staff require them to

work in close proximity to the property.

       66.     The virus is physically impacting the Insured Property. Any effort by Defendant to

deny the reality that the virus causes physical loss and damage would constitute a false and

potentially fraudulent misrepresentation that could endanger Plaintiff and the public.

       67.     Plaintiff’s practice including the Insured Property, is highly susceptible to

contamination and damage, from, among other things, the rapid person-to-person and person-to-

property contamination as COVID-19 is carried into the Insured Property from the surrounding

area and other contaminated and damaged premises.

                                                12
          Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 13 of 18




       68.     Because of the nature of COVID-19 as described above, relating to its persistence

in locations and the prospect of causing asymptomatic responses in some people, the risk of

infection to persons is not only high, but could cause persons with asymptomatic responses to then

come into contact with others who would not be so fortunate as to suffer merely an asymptomatic

response, and instead suffer serious illness.

       69.     The Civil Authority Orders entered by the state and local government were in the

exercise of authority to protect the public and minimize the risk of spread of disease.

       70.     Even with the entry of these Civil Authority Orders there remained physical impact

not only in and within Plaintiff’s business property but in and around the surrounding location of

Plaintiff’s business property in light of COVID-19 presence not being detectable other than

through microscopic means, and occurrence of illness.

       71.     The entry of the Civil Authority Orders to mitigate health risks to the public by

attempting to prevent COVID-19 contamination, through the closing businesses and ordering

persons to stay at home resulted in a physical impact on Plaintiff’s business and Insured Property.

       72.     Plaintiff specifically sought coverage for business interruption losses and extended

expenses and paid premiums for such coverage and with an expectation that the Policy Plaintiff

purchased provided such coverage, with no disclosures to the contrary being made to Plaintiff by

Defendant or its agents.

       73.     Plaintiff had no choice but to comply with the Civil Authority Orders, for failure to

do so would have exposed Plaintiff and his business to fines and sanctions. Plaintiff’s compliance

with mandates resulted in Plaintiff suffering business losses, business interruption and extended

expenses of the nature that the Policy covers and for which Plaintiff’s reasonable expectation was

that coverage existed in exchange for the premiums paid.



                                                13
          Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 14 of 18




        74.     A declaratory judgment determining that the coverage provided under the Policy

will prevent Plaintiff from being left without vital coverage acquired to ensure the survival of the

business due to the shutdown caused by the civil authorities’ response is necessary. As a result of

these Orders, Plaintiff has incurred, and continues to incur, among other things, a substantial loss

of business income and additional expenses covered under the Policy.

                                       CAUSE OF ACTION

                                    DECLARATORY RELIEF

        75.     Plaintiff re-alleges and incorporates by reference into this cause of action each and

every allegation set forth in each and every paragraph of this Complaint.

        76.     The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a); see also Principal Life Ins. Co. v. Minder,

No. CIV A 08-5899, 2009 WL 1917096 (E.D. Pa. July 1, 2009); Miller v. Liberty Mut. Grp., 97 F.

Supp. 2d 672 (W.D. Pa. 2000).

        77.     An actual controversy has arisen between Plaintiff and Defendant as to the rights,

duties, responsibilities and obligations of the parties under the Policy in that Plaintiff contends and,

on information and belief, Defendant disputes and denies, inter alia, that:

                a. The Orders constitute a prohibition of access to Plaintiff’s Insured Property;

                b. The prohibition of access by the Orders has specifically prohibited access as
                   defined in the Policy;

                c. The Orders trigger coverage;

                d. The Policy provides coverage to Plaintiff for any current and future closures in
                   Allegheny County due to physical loss or damage directly or indirectly from
                   the Coronavirus and/or pandemic circumstance under the Civil Authority
                   coverage parameters;

                                                  14
            Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 15 of 18




                e. The Policy’s exclusions for virus and bacteria do not apply to the circumstances
                   presented in the lawsuit and the kind and types of damages and losses suffered
                   by Plaintiff;

                f. Defendant’ denial of coverage for losses sustained that were caused by the entry
                   of the Civil Authority Orders referenced, and Plaintiff’s adherence to the Civil
                   Authority Orders violates public policy;

                g. The under the circumstances of this Pandemic and the entry of the Civil
                   Authority Orders referenced, Plaintiff’s had no choice but to comply with the
                   Civil Authority Orders, and that Plaintiff’s compliance resulting in Plaintiff
                   suffering business losses, business interruption and extended expenses is
                   therefore a covered expense;

                h. The Policy provides business income coverage in the event that Coronavirus
                   has directly or indirectly caused a loss or damage at the insured premises or
                   immediate area of the Insured Property; and

                i. Resolution of the duties, responsibilities and obligation of the parties is
                   necessary as no adequate remedy at law exists and a declaration of the Court is
                   needed to resolve the dispute and controversy.

       78.      Plaintiff seeks a Declaratory Judgment to determine whether the Orders constitute

a prohibition of access to Plaintiff’s Insured Property.

       79.      Plaintiff further seeks a Declaratory Judgment to affirm that the Orders trigger

coverage.

       80.      Plaintiff further seeks a Declaratory Judgment to affirm that the Policy provides

coverage to Plaintiff for any current and future closures of businesses such as Plaintiff’s in

Allegheny County due to physical loss or damage from the Coronavirus and/or the pandemic and

the policy provides business income coverage in the event that Coronavirus has caused a loss or

damage at the Insured Property.

       81.      Plaintiff does not seek any determination of whether the Coronavirus is physically

in or at the Insured Property, amount of damages, or any other remedy other than declaratory relief.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff herein prays as follows:

                                                 15
Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 16 of 18




    a. For a declaration that the Orders constitute a prohibition of access to Plaintiff’s
       Insured Property.

    b. For a declaration that the prohibition of access by the Orders is specifically
       prohibited access as defined in the Policy.

    c. For a declaration that the Orders trigger coverage under the Policy.

    d. For a declaration that the Policy provides coverage to Plaintiff for any current
       and future closures in Allegheny County due to physical loss or damage directly
       or indirectly from the Coronavirus and/or pandemic circumstance under the
       Civil Authority coverage parameters.

    e. For a declaration that the Policy’s exclusions for virus and bacteria do not apply
       to the circumstances presented in the lawsuit and the kind and types of damages
       and losses suffered by Plaintiff.

    f. For a declaration that Defendant’ denial of coverage for losses sustained that
       were caused by the entry of the Civil Authority Orders referenced, and
       Plaintiff’s adherence to the Civil Authority Orders violates public policy.

    g. For a declaration that under the circumstances of this Pandemic and the entry
       of the Civil Authority Orders referenced, Plaintiff’s had no choice but to comply
       with the Civil Authority Orders, and that Plaintiff’s compliance resulting in
       Plaintiff suffering business losses, business interruption and extended expenses
       is therefore a covered expense.

    h. For a declaration that the Policy provides coverage to Plaintiff for any current,
       future and continued closures of non-essential businesses due to physical loss
       or damage directly or indirectly from the Coronavirus.

    i. For a declaration that the Policy provides business income coverage in the event
       that Coronavirus has directly or indirectly caused a loss or damage at the
       Plaintiff’s Insured Property or the immediate area of the Plaintiff’s Insured
       Property.

    j. For such other relief as the Court may deem proper.




                                     16
         Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 17 of 18




                             TRIAL BY JURY IS DEMANDED

       Plaintiff hereby demands trial by jury.



Dated: June 29, 2020                                  Respectfully submitted,

                                                      /s/ Daniel C. Levin
                                                      Arnold Levin, Esq.
                                                      Laurence S. Berman, Esq.
                                                      Frederick Longer, Esq.
                                                      Daniel Levin, Esq.
                                                      LEVIN SEDRAN & BERMAN, L.L.P.
                                                      510 Walnut Street, Suite 500
                                                      Philadelphia, PA 19106-3697
                                                      Telephone: (215) 592-1500
                                                      alevin@lfsblaw.com
                                                      lberman@lfsblaw.com
                                                      flonger@lfsblaw.com
                                                      dlevin@lfsblaw.com

                                                      Aaron Rihn, Esq.
                                                      ROBERT PEIRCE & ASSOCIATES
                                                      707 Grant Street, Suite 125
                                                      Pittsburgh, PA 15219
                                                      Telephone: (412) 281-7229
                                                      Facsimile: (412) 281-4229
                                                      arihn@peircelaw.com

                                                      Richard M. Golomb, Esq.
                                                      Kenneth J. Grunfeld, Esq.
                                                      GOLOMB & HONIK, P.C.
                                                      1835 Market Street, Suite 2900
                                                      Philadelphia, PA 19103
                                                      Telephone: (215) 985-9177
                                                      Facsimile: (215) 985-4169
                                                      rgolomb@golombhonik.com
                                                      kgrunfeld@golombhonik.com

                                                      W. Daniel “Dee” Miles, III, Esq.
                                                      Rachel N. Boyd, Esq.
                                                      Paul W. Evans, Esq.
                                                      BEASLEY, ALLEN, CROW, METHVIN,
                                                      PORTIS & MILES, P.C.
                                                      P.O. Box 4160
                                                      Montgomery, Alabama 36103

                                                 17
Case 2:20-cv-00968-NR Document 1 Filed 06/29/20 Page 18 of 18




                                  Telephone: (334) 269-2343
                                  Facsimile: (334) 954-7555
                                  Dee.Miles@BeasleyAllen.com
                                  Rachel.Boyd@BeasleyAllen.com
                                  Paul.Evans@BeasleyAllen.com

                                  Counsel for Plaintiff




                             18
